Title: Council of War, 8 November 1777
From: Council of War
To: 



[Whitemarsh, Pa.] 8th Novr 1777

At a Council of War &c.
Present Major Genls Sullivan[,] Greene[,] Marquis LaFayette[,] McDougal[,] Brigadrs Maxwell[,] Knox[,] Wayne[,] Weedon[,] Woodford[,] Scott[,] Conway[,] Huntington[,] Irvine.
His Excellency having informed the Council of the Reinforcements that were expected from Peekskill and that among them was 1600 Militia from Massachusets under Genl Warner whose times would expire the last of November.
His Excellency informed the Council that from a variety of circumstances he was of opinion that the Enemy mean a formidable attack upon Fort Mifflin very soon, and desired their opinion whether under our present circumstances as to Numbers &ca we could afford further assistance to the Forts than has been hitherto given; without endangering the Safety of this Army.
The following question was put. Whether, in Case the Enemy should make an attack upon the Forts upon Delaware, it would be proper with our present Force to fall down and attack the Enemy in their Lines near Philada?
Ansr. In the Negative unanimously.
